t c memo united_states tax_court norman earl holly petitioner v commissioner of internal revenue respondent docket no filed date norman earl holly pro_se wendy wojewodzki for respondent memorandum findings_of_fact and opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in all section references are to the internal_revenue_code in effect for the year in issue unless otherwise indicated all continued petitioner's federal_income_tax in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure after concessions by respondent the only issue for decision is whether petitioner is subject_to the alternative_minimum_tax amt for the taxable_year findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioner resided at silver spring maryland petitioner timely filed his federal_income_tax return for the taxable_year on his return petitioner reported adjusted_gross_income in the amount of dollar_figure and claimed itemized_deductions on schedule a as follows expense amount real_estate_taxes dollar_figure continued rule references are to the tax_court rules_of_practice and procedure respondent concedes that petitioner is entitled to a foreign_tax_credit in the amount of dollar_figure and petitioner is not liable for the accuracy-related_penalty under sec_6662 to the extent that petitioner seeks an abatement of interest or a review thereof he must make such a request to the commissioner and await a final_determination not to abate interest sec_6404 see also bourekis v commissioner t c __ __ slip op pincite charitable_contribution sec_885 unreimbursed job-related legal expenses big_number moving_expenses big_number total big_number the taxable_income reflected on line of petitioner's return is dollar_figure and the total_tax reflected on line of the return after being reduced by a foreign_tax_credit is dollar_figure during the taxable_year petitioner was a retired government employee on his return for the taxable_year petitioner indicated self-employed consultant as his occupation respondent does not dispute the correctness of any item_of_income deduction or credit reflected on petitioner's return for the taxable_year respondent however argues that petitioner is subject_to the amt and accordingly has determined a deficiency in the amount of dollar_figure petitioner argues that the amt was created to apply only to higher income taxpayers and accordingly the amt is not applicable in this instance because he was not a high income taxpayer during the taxable_year in issue opinion sec_55 imposes an amt on taxpayers to the extent that their tentative_minimum_tax as calculated pursuant to sec_55 exceeds the regular_tax defined in sec_55 as the regular_tax_liability for the taxable_year reduced by the foreign_tax_credit sec_55 provides that for noncorporate taxpayers the tentative_minimum_tax i sec_26 percent of the first dollar_figure of taxable_excess alternative_minimum_taxable_income amti less the exemption_amount and percent of any remaining taxable_excess amti is the taxable_income of the taxpayer for the taxable_year determined with the adjustments provided in sec_56 and sec_58 sec_55 sec_56 provides that for purposes of calculating amti no deduction is allowed for miscellaneous_itemized_deductions and state and local real_property_taxes paid unless such taxes are deductible in determining adjusted_gross_income the exemption_amount for an unmarried taxpayer who is not a surviving_spouse is dollar_figure sec_55 we now turn to the question of whether respondent correctly determined petitioner's amt liability to compute petitioner's amt liability respondent started with the amount of income reported by petitioner on his return before deducting the personal_exemption dollar_figure respondent then added to this amount the deductions claimed for miscellaneous_itemized_deductions dollar_figure and real_estate_taxes dollar_figure as a result respondent determined petitioner's amti to be dollar_figure since this amount exceeded the exemption_amount for unmarried taxpayers by dollar_figure respondent calculated the tentative minimum because of a mathematical error the amount which should have been reflected on petitioner's return and respondent's computation is dollar_figure tax to be percent of this excess or dollar_figure since the amount of regular_tax reflected on petitioner's return was dollar_figure respondent determined that petitioner was liable for the amt in the amount of dollar_figure the excess of the tentative_minimum_tax over the regular_tax reflected on petitioner's return as indicated petitioner argues that since the amt was intended to apply only to wealthier individuals it should not apply to him in this instance notwithstanding the mathematical error explained supra note we find no fault with respondent's application of the amt provisions or the method by which respondent computed petitioner's amt liability the plain meaning of the amt provisions is that the amounts claimed by petitioner on schedule a of his return for legal expenses and real_estate_taxes paid are not deductible for purposes of calculating amti sec_56 although the results may seem harsh to petitioner in this case congress created the amt by enacting the applicable statutory provisions and we do not have the authority to disregard a legislative mandate alexander v commissioner tcmemo_1995_51 affd 72_f3d_938 1st cir accordingly we sustain respondent's determination to reflect the foregoing decision will be entered under rule
